COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-13-00176-CV


In the Matter of X.J.T.                   §    From the 323rd District Court

                                          §    of Tarrant County (323-98064J-13)

                                          §    February 27, 2014

                                          §    Opinion by Chief Justice Livingston

                                          §    Dissent by Justice Dauphinot

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was some error in the trial court’s judgment. We modify the deadly weapon

finding in the trial court’s commitment order as follows:

             The Court affirmatively finds that the Respondent used or
      exhibited a deadly weapon, to-wit: a firearm, during the commission
      of the offense found by the jury in Special Issue Number Two or
      during the immediate flight therefrom.

      We modify the trial court’s judgment for determinate sentencing to replace

the paragraph entitled, “Special Issue Number Two,” as follows:

           Do you find from the evidence beyond a reasonable doubt that
      the Respondent, [appellant], on or about the 5th day of January,
      2013, in the County of Tarrant and State of Texas, engaged in
delinquent conduct by committing the offense of aggravated robbery
against Anuj Shrestha as hereinbefore defined?

We affirm the remainder of the judgment as modified.

                             SECOND DISTRICT COURT OF APPEALS



                             By /s/ Terrie Livingston
                                Chief Justice Terrie Livingston